DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/17/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05/17/2021, with respect to claim 1 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-3, 5-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach a plurality of ALUs, wherein the plurality of ALUs comprise two or more ALUs sharing at least one bias signal; and a bias input for receiving a bias signal, wherein the ALU is responsive to variations of the bias signal by altering said normalizing of the amplitude of the synchronization signal, along with the structural limitations positively recited in claim 1. Claims 2, 3, 5-10, and 12-15 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlarb (2013/0044975), Cao (2010/0046950), Bogoni (2008/0247018), Covey (2007/0189703), DiJaili (7,126,731), Diels (2006/0023759), Ogusu (6,889,008), Wai (2004/0184491), Lou (2003/0058503), Barnes (5,295,010), and Behfar-Rad (5,132,983) disclose relevant ALU’s but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872